DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 1, 2, 3, 4, 7, 8, 9, 10, 11, 14 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims (1, 10), 2, 1, 1, 8, 11, 12, 1, 1, 18 and 20 of U.S. Patent No. 10664686 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.


Current Application 
US Patent No. US 10664686 B2




a camera; 

a display; and 

at least one processor configured to: control the camera to obtain an image, 








identify an analysis item among a plurality of analysis items for a skin analysis, based on the identified analysis item, 




detect at least one face region among a plurality of face regions of a face in the obtained image, 





the detected at least one face region being associated with the identified analysis item, 


analyze a skin condition corresponding to the identified analysis item in the detected at least one face region, and 


control the display to display a result of analyzing the skin condition 


comprising 

a camera, the method comprising: 



At least one non-transitory computer readable storage medium storing a computer program of instructions configured to be readable by at least one processor for instructing the at least one processor to execute a computer process for performing the method of claim 1. (Claim 10)

identifying, based on the identification of the at least one face region, at least one analysis item corresponding to the identification of the at least one face region among a plurality of analysis items;  


detecting at least one face region among a plurality of face regions of a face in an image captured by the camera based on at least one reference point captured in the image; 

 

measuring at least one skin condition in the at least one face region, based on the at least one analysis item;  


obtaining information related to skin analysis history corresponding to the at least one face region based on the measured at least one skin condition;  and 

displaying the information related to the skin analysis history.

2.  The method of claim 1, wherein the at least one analysis item comprises 
at least one of wrinkles, acne, pigmentation, skin tone, dark circles, or 
pores. 
 

3. The electronic device of the claim 1, wherein the at least one face region comprises at least one of a region around a nose, a region around a mouth, a region around eyes, a region around cheeks, or a region around a forehead.
Claim 1. identifying the at least one face region corresponding to at least one of an oral region, a nasal region, an ocular region, a buccal region, or a forehead region based on a zooming in or a setting of a focus of the camera on the at least one face 
region;  

4. The electronic device of the claim 1, wherein the processor is further configured to: control the display to display an object representing analysis 


displaying the information related to the skin analysis history. 


8.  The method of claim 7, wherein the action comprises one of executing an 
application in which the camera is enabled, enabling the electronic device in a locked state, or positioning the electronic device at a specific angle or in a specific direction.





11.  An electronic device comprising: a camera;  a display configured to 
display an image that is being captured by the camera;  and at least one 
processor configured to: detect at least one face region among a plurality of 
face regions of a face in the image based on at least one reference point 
captured in the image, and control the camera to identify the at least one face 
region corresponding to at least one of an oral region, a nasal region, an 
ocular region, a buccal region, or a forehead region based on a zooming in or a 
setting of a focus of the camera on the at least one face region, identify, 
based on the identification of the at least one face region, at least one 
analysis item corresponding to the identification of the at least one face 

in the at least one face region based on the at least one analysis item, obtain 
information related to skin analysis history corresponding to the at least one 
face region based on the measured at least one skin condition, and display the 
information related to the skin analysis history. 


12.  The electronic device of claim 11, wherein the at least one analysis 
item comprises at least one of wrinkles, acne, pigmentation, skin tone, dark 
circles, or pores. 

10. The method of claim 8, wherein the at least one face region comprises at least one of a region around a nose, a region around a mouth, a region around eyes, a 

11. The method of claim 8, further comprising: controlling the display to display an object representing analysis times to identify skin analysis history corresponding to the at least one face region; obtaining information related to the skin analysis history corresponding to a selected time among the analysis times; and controlling the display to display the information related to the skin analysis history, wherein the information related to the skin analysis history corresponds to a skin condition corresponding to the identified analysis item analyzed at the selected time.
Claim 1
14. The method of claim 8, further comprising: when a case where the electronic device is positioned at a predetermined angle, or when a case where a predetermined user input is 

executing an application in which the camera is enabled, enabling the 
electronic device in a locked state, or positioning the electronic device at a 

display a screen including a result of the comparison. 



method comprising: detecting at least one face region among a plurality of face 
regions of a face in each of at least one stored image;  identifying the at 
least one face region corresponding to at least one of an oral region, a nasal 
region, an ocular region, a buccal region, or a forehead region;  identifying, 
based on the identification of the at least one face region, at least one 
analysis item corresponding to the identification of the at least one face 
region among a plurality of analysis items;  and measuring at least one skin 
condition of the at least one face region based on the at least one analysis 

at which the at least one face region had been analyzed;  displaying an object 
representing the analysis times on at least a part of a screen to identify skin 
analysis history for the at least one face region;  obtaining an image which is 
analyzed at a time corresponding to a position on the object selected according 
to a user input;  and displaying the obtained image on a part of the screen 
other than the at least part of the screen, wherein the obtained image is 
generated based on at least one skin condition which is measured at the time as 
an image corresponding to the skin analysis history for the at least one face 
region. 
 




		Claim 1 of current application and cited U.S. Patent No.10664686 B2 are directed to analysing face skin regions and determine analysis item and based on determined analysis item, determining skin condition. The only difference between claim on current application and the cited patent is more specific feature of analysis item in specific regions such as wherein the at least one analysis item comprises at least one of wrinkles, acne, pigmentation, skin tone, dark circles, or pores. Therefore, claims of current application are rejected under claims of cited patent as above. 


Allowable Subject Matter
Claims 1-15 are allowable over prior art, but would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. Non-Statutory Double Patenting by timely submission of eTerminal Disclaimer, set forth in this Office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINALBEN V PATEL whose telephone number is (571)270-5872.  The examiner can normally be reached on M-F: 10am - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
 (571)272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Pinalben Patel/Examiner, Art Unit 2661